UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-KSB X ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 1-07109 SERVOTRONICS, INC. (Name of small business issuer as specified in its charter) Delaware 16-0837866 (State or other jurisdiction of (I. R. S. Employer incorporation or organization) Identification No.) 1110 Maple Street, Elma, New York 14059 (Address of principal executive offices) (Zip Code) Issuer’s telephone number:716-655-5990 Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on Title of each class which registered Common Stock, $.20 par value American Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the ExchangeAct. o Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X.No. Check if disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes .No X. Issuer’s revenues for its most recent fiscal year:$31,378,000 As of February 29, 2008 the aggregate market value of the voting common stock held by non-affiliates of the registrant was $29,361,748.44 based on the average of sales prices reported by the American Stock Exchange on that day. As of February 29, 2008 the number of $.20 par value common shares outstanding was 2,281,102. DOCUMENTS INCORPORATED BY REFERENCE Document Part of Form 10-KSB 2008 Proxy Statement Part III Transitional Small Business Disclosure Format.Yes .No
